 1 Steve Whitworth, Esq. (SBN: 249111)
   Law Offices of Steve Whitworth
 2 9245 Laguna Springs Drive, Suite 200
   Elk Grove, CA 95758
 3 Telephone: 916-668-5970
   Facsimile:   916-668-5971
 4 Email: steve@stevewhitworth.com

 5 Attorney for Defendant
   Rigoberto Guerra-Salcedo
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
        UNITED STATES OF AMERICA,                            Case No. 2:20-CR-00089-WBS-1
10
                                          Plaintiff,         STIPULATION REGARDING THE
11                                                           REMOVAL OF THE LOCATION
                             v.                              MONITORING DEVICE FOR
12                                                           DEFENDANT RIGOBERTO GUERRA-
        RIGOBERTO GUERRA-SALCEDO,                            SALCEDO; FINDINGS AND ORDER
13
                                        Defendant.
14

15

16                                               STIPULATION
17      1. The parties hereby agree that Defendant, Rioberto Guerra-Salcedo, after having complied with his

18          conditions of release, no longer requires location monitoring via ankle device.
19
        2. The device shall be removed as a term of his liberty during the pendency of this criminal action.
20
        3. The current condition of a curfew, will also be removed entirely.
21
        4. Pretrial Services is in agreement with the removal of location monitoring condition.
22
        5. All other terms and aggrements not modified herein shall remain in full force and effect.
23

24          IT IS SO STIPULATED.

25
     Dated: May 6, 2021                                              /s/ STEVE WHITWORTH______________
26                                                                   Steve Whitworth
                                                                     Counsel for Defendant Guerra-Salcedo
27
                                                                                                               Page- 1 -




28
     STIPULATION RE: REMOVAL OF LOCATION MONITORING DEVICE FOR DEFENDANT RIGOBERTO GUERRA-SALCEDO
 1 Dated: May 6, 2021                                         /s/ JUSTIN L. LEE_________________
                                                              Justin L. Lee
 2                                                            Assistant United States Attorney
 3
                                        FINDINGS AND ORDER
 4
            IT IS SO FOUND AND ORDERED
 5
     Dated: May 7, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27
                                                                                                    Page- 2 -




28
     STIPULATION RE: REMOVAL OF LOCATION MONITORING DEVICE FOR DEFENDANT RIGOBERTO GUERRA-SALCEDO
 1                            SPECIAL CONDITIONS OF RELEASE
 2
                                                              Re: Rigoberto Guerra-Salcedo
 3                                                            No.: 2:20-cr-00089-WBS-1
                                                              Date: May 6, 2021
 4

 5
        1. You must report to and comply with the rules and regulations of the Pretrial Services
           Agency;
 6

 7      2. You must reside at a location approved by the pretrial services officer and not move
           or absent yourself from this residence for more than 24 hours without the prior
 8
           approval of the pretrial services officer;
 9
        3. You must cooperate in the collection of a DNA sample;
10

11      4. You must restrict your travel to Eastern District of California unless otherwise
           approved in advance by the pretrial services officer;
12

13      5. You must surrender your passport to the Clerk, U.S. District Court, and you must not
           apply for or obtain a passport or any other travel documents during the pendency of
14
           this case;
15
        6. You must not possess, have in your residence, or have access to a
16
           firearm/ammunition, destructive device, or other dangerous weapon; additionally,
17         you must provide written proof of divestment of all firearms/ammunition currently
18         under your control;

19      7. You must refrain from excessive use of alcohol or any use of a narcotic drug or other
20         controlled substance without a prescription by a licensed medical practitioner; and
           you must notify Pretrial Services immediately of any prescribed medication(s).
21
           However, medicinal marijuana prescribed and/or recommended may not be used;
22
        8. You must not associate or have any contact with co-defendants unless in the presence
23
           of counsel or otherwise approved in advance by the pretrial services officer; and
24
        9. You must report any contact with law enforcement to your pretrial services officer
25
           within 24 hours;
26

27
                                                                                                    Page- 3 -




28
     STIPULATION RE: REMOVAL OF LOCATION MONITORING DEVICE FOR DEFENDANT RIGOBERTO GUERRA-SALCEDO
